Citation Nr: 0728278	
Decision Date: 09/10/07    Archive Date: 09/25/07

DOCKET NO.  06-21 580	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Des Moines, 
Iowa


THE ISSUE

Entitlement to service connection for residuals of cold 
injury of the upper and lower extremities.  


REPRESENTATION

Appellant represented by:	Vietnam Veterans of America


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Siobhan Brogdon, Counsel


INTRODUCTION

The veteran served from July 1950 to October 1951.

This appeal comes before the Department of Veterans Affairs 
(VA) Board of Veterans' Appeals from a May 2004 rating 
decision of the VA Regional Office (RO) in St. Louis, 
Missouri that denied service connection for residuals of cold 
injury of the feet and hands.

The veteran was afforded a videoconference hearing at the RO 
in April 2007 before the undersigned Veterans Law Judge 
sitting at Washington, DC.  The transcript is of record. 

In correspondence dated in April 2007, the veteran filed a 
claim for service connection for PTSD.  This matter is not 
properly before the Board for appellate review and is 
referred to the RO for appropriate consideration.


FINDING OF FACT

The clinical evidence of record, in conjunction with the 
circumstances of the veteran's service, reasonably 
establishes that onychomycosis is of service onset.


CONCLUSION OF LAW

Resolving the benefit of the doubt in favor of the veteran, 
onychomycosis as a residual of cold injury, was incurred in 
service. 38 U.S.C.A. §§ 1110, 1131, 5103, 5103A, 5107 (West 
2002 & Supp. 2006); 38 C.F.R. §§ 3.102, 3.303 (2006).




REASONS AND BASES FOR FINDING AND CONCLUSION

The veteran seeks service connection for residuals of cold 
injury to the hands and feet.  He contends that while 
stationed in Korea during a very cold winter, he experienced 
frostbite to which current upper and lower extremity 
symptomatology, including arthritis, tingling, numbness, 
pain, stinging, swelling, hammertoes, cold feet and slow-
healing wounds are attributable.  He filed a claim for 
service connection for residuals of cold injuries of the feet 
and hand in March 2003.

At the outset, it should be noted that the Veterans Claims 
Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 
2096 (2000), was promulgated in November 2000, and has 
imposed duties on VA to provide notice and assistance to 
claimants in order to help them substantiate their claims. 38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & 
Supp. 2006).  To implement the provisions of the law, VA 
promulgated regulations codified at 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, 3.326(a) (2006).

The Court has concluded, however, that the VCAA is not 
applicable where further assistance would not aid the 
appellant in substantiating his claim. See Wensch v. 
Principi, 15 Vet App 362 (2001); see 38 U.S.C.A. § 
5103A(a)(2) (Secretary not required to provide assistance "if 
no reasonable possibility exists that such assistance would 
aid in substantiating the claim").  In view of the Board's 
favorable decision on veteran's claim in this decision, 
further assistance is unnecessary to aid him in 
substantiating this claim.

Factual background

Review of the extensive service medical records reveals no 
treatment for frostbite or cold injury to the hands and feet 
during service.  It is shown that the veteran sustained a 
perforating missile wound injury resulting in a compound 
comminuted tibia/fibula fracture in March 1951 for which he 
was subsequently medically discharged from active duty.  On 
physical examination in April 1951, the skin was noted to be 
clear and the upper extremities and left foot were reported 
to be normal.  No cold injury was indicated.  When first 
examined for VA compensation purposes in January 1952 for 
right foot and ankle disability not pertinent to this appeal, 
no abnormalities of the skin were noted.  A special VA 
orthopedic examination was performed whereupon the examiner 
reported that the legs and feet were normal except for 
symptoms referable to right ankle fracture residuals.  No 
complaints referable to frostbite were recorded nor were any 
abnormalities of the upper extremities indicated.

The veteran was afforded VA examinations throughout the 
years, primarily for right ankle fracture residuals.  In 
November 1963, the skin was observed to be unremarkable and 
neurological status was within normal limits.  No complaints 
or diagnoses relating to frostbite residuals were noted.  No 
complaints or findings suggestive of cold injury were 
reported on VA examination in April 1975.  When hospitalized 
at the VA between March and April 1986, physical examination 
disclosed an unremarkable neurological examination and no 
edema or abnormalities of the extremities.  On VA examination 
in December 1988, the appellant stated that both feet and 
ankles has started giving him constant pain and that this had 
started approximately five years before.  A sensory 
examination was found to be completely normal at that time 
and no significant neurological deficit was noted.  

VA outpatient clinical records dating from 1998 reflect that 
the appellant was treated extensively over the years for a 
number of complaints and disorders of the upper and lower 
extremities variously diagnosed as chronic tophaceous gout, 
onychomycosis, onychokryptosis, onychogryposis and 
hyperkeratosis of the feet and toenails, lower leg edema, 
cellulitis of the toes, skin breakdown and ulceration, 
calluses of both feet, hand pain secondary to degenerative 
joint disease, degenerative joint disease of multiple joints, 
and hand and feet swelling, foot numbness, etc.  In November 
2003, the veteran reported a history of frostbite injury to 
the feet in Korea.  The examiner provided diagnoses that 
included gout, onychomycosis, and onychogryposis at that 
time.

On VA compensation and pension examination in March 2004, the 
veteran reported a history of cold injury in Korea while 
delivering supplies and water.  He calculated the length of 
time of exposure as one week.  It was noted that when asked 
how he had become aware of cold weather injuries to his hands 
and feet, the veteran replied that he was given a tape by a 
service officer and after reviewing it, felt that he had the 
symptoms of residuals of cold injury.  He was reported to 
have denied having symptoms at the time of the cold injury 
and said that he sought no treatment at that time.  Following 
a comprehensive examination and diagnostic testing, including 
a vascular study and X-rays, the examiner found that the 
veteran had severe functional impairment of the hands and 
moderate functional impairment of the feet.  It was 
determined that arthritic changes of the hands and feet were 
due to gout.  The examiner opined that hammertoes of the left 
foot and onychomycosis might likely as not be due to cold 
injury to the feet.  It was noted that electromyogram and 
nerve conduction studies were ordered to determine the 
etiology of complaints of neuropathy in the hands and feet.  
The examiner related that the feet were not cold on current 
examination.  It was reported that the claims folder was 
reviewed.

The veteran was afforded a comprehensive cold injury protocol 
examination in April 2004 by the same examiner who provided 
assessments, in addition to the above, that included history 
of cold injury to the hands and feet per patient's report, 
and peripheral vascular disease.  On VA examination for cold 
injury residuals in September 2005, the examiner found that 
the veteran's arthritis was more likely due to gout and not 
cold exposure.  It was commented that he would have had 
exposure to pesticides and herbicides as a farmer for more 
than 40 years and that there had been peripheral neuropathy 
associated with such exposures.  It was added, however, that 
the potential of significant exposure to cold during military 
service could not be ruled out.  The examiner noted that the 
military, private and service medical records had been 
reviewed.  

The veteran was most recently afforded a VA cold injury 
protocol examination in January 2006 for clarification as to 
any complications of reported cold injury in service.  The 
examiner stated the appellant had a long history of tobacco 
use and that numerous scientific studies had shown that 
smokers were at increased risk for developing peripheral 
vascular disease.  It was noted that physical examination in 
September 2005 showed decreased pulses indicating peripheral 
vascular disease of the large blood vessels, but not of the 
small blood vessels and that because of this, it was less 
likely than not that peripheral vascular disease was a 
complication of cold exposure.  It was noted that as 
indicated previously, the appellant's exposure to pesticides 
was a risk factor for developing peripheral neuropathy and 
that peripheral neuropathies were clinically 
indistinguishable, such that it was not possible to state the 
exact origin of such without resort to mere speculation.  It 
was found that the appellant's reported coldness of the feet 
would be consistent with the history of peripheral vascular 
disease, and that cold sensitivity was related to peripheral 
neuropathy regardless of its origin.

The examiner stated that onychomycosis was an extremely 
common condition affecting a great number of patients who 
never had cold exposure, but that it was also seen with 
people who had had cold exposure.  It was therefore found 
that it could not be stated with any certainty as to the 
exact etiology of onychomycosis without resorting to 
speculation.  

The examiner noted that the veteran had radiographic findings 
consistent with gouty arthropathy of the hands and feet and 
that it was more likely that hand and foot pain was due to 
gouty arthritis.  It was reported that research of the 
medical literature was performed and there were no studies 
could be found associating cold injury with hammertoe 
deformity.  The examiner stated that it must therefore be 
considered less likely that not that hammertoe deformity was 
a complication of cold injury. 

In support of the claim, statements were received in April 
2006 from several of the veteran's acquaintances who attested 
to their knowledge of cold injury residuals experienced by 
the veteran.  The appellant presented testimony on hearing on 
appeal in April 2007 to the effect that he spent time in the 
high mountains south of Seoul during service, living outside 
in the cold and snow during an extremely bitter winter in 
March 1951.  He stated that he began experiencing severe 
symptoms at age 69 that included cold sensitivity, numbness, 
chronic pain, breakdown or ulceration of frostbite scars and 
disturbances of nail growth.

Legal analysis

The Board observes in this instance that no reference to cold 
injury or frostbite was recorded during service.  The record 
reflects that the veteran fractured his right ankle while 
stationed in Korea and there are extensive clinical data 
documenting the treatment he had for that trauma.  While 
treatment records dating from 1952 show that he was examined 
on many occasions for the right ankle fracture residuals, 
general physical examinations during this time frame were 
negative for skin changes.  The record reflects that the 
veteran first reported generalized painful symptoms affecting 
the hands and feet on VA examination in 1988 that had begun 
five years before.  

The record reflects, however, that the vast majority of the 
clinical evidence of record relates the veteran's hand and 
foot pain to gouty arthritis and degenerative changes.  Cold 
sensitivity, numbness and tingling of the extremities and 
coldness of the feet have been attributed to peripheral 
vascular disease and peripheral neuropathy that have not been 
related to cold injury.  The Board notes that the veteran has 
been extensively evaluated by VA for cold injury residuals 
with little to no conclusive findings, to include on a VA 
cold injury protocol examination in April 2004.

The record reflects, however, that the appellant has received 
long-term treatment by a VA podiatrist for onychomycosis and 
other chronic skin symptoms of the feet.  In March 2004, a VA 
examiner found that onychomycosis and hammertoes might likely 
as not be related to cold injury.  Although a VA examiner in 
January 2006 stated clearly that the medical literature did 
not support a relationship between hammertoe deformity and 
cold injury residuals, it was indicated that while 
speculative, onychomycosis could not be ruled out as a 
residual of cold injury, although it was extremely common in 
the general population.  In this regard, the Board thus finds 
that there are pro and contra opinions as to whether the 
veteran currently has onychomycosis as a residual of cold 
injury such that the evidence may be found to be in relative 
equipoise.  

The Board has considered the veteran's testimony of being 
stationed in Korea in 1951 during a very cold winter with 
duties that would have exposed him extreme temperatures and 
hostile conditions.  Moreover, on VA examination in September 
2005, the examiner stated that the potential of significant 
exposure to cold during military service could not be ruled 
out.  The Board concedes that cold injury would have been 
reasonably consistent with the circumstances of the veteran's 
service in Korea.  Under 38 U.S.C.A. § 1154 (a) (West 2002 & 
Supp. 2006), the VA is required to consider the veteran's 
contentions in conjunction with the circumstances of his 
service.  On consideration of such, the Board finds that the 
weight of the overall evidence supports a finding that the 
appellant currently has cold injury residuals diagnosed as 
onychomycosis.  The benefit of the doubt is thus resolved in 
favor of the veteran by finding that onychomycosis as a 
residual of cold injury is reasonably of service onset. See 
38 C.F.R. § 3.102 (2006).


ORDER

Service connection for residuals of onychomycosis as a 
residual of cold injury is granted.



____________________________________________
F. JUDGE FLOWERS
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


